Citation Nr: 1016671	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for left hip disability, to 
include on a secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1939 to 
January 1945 and from August 1953 to August 1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The issue of entitlement to service connection for right hip 
disability is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

The Veteran's left hip disability is etiologically related to 
his service-connected below-the-knee-amputation of the left 
leg.


CONCLUSION OF LAW

Left hip disability is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records show that the Veteran underwent a 
below-the-knee amputation of his left leg in May 1944 after 
an enemy mortar shell exploded near him.

Private medical records from January 1994 to February 1994 
show that the Veteran slipped and fell on ice, causing severe 
pain in his left hip, and he underwent a cemented unipolar 
hemiarthroplasty of the left hip to correct a displaced 
subcapital fracture.

The Veteran asserts in correspondence to VA that as a result 
of his below-the-knee amputation, he lost his balance while 
walking and broke his hip.  He furthered that if he had two 
good legs, this would not have occurred.  The Veteran is 
competent to state that his below-the-knee amputation 
contributed to the fall resulting in the fracture of his left 
hip.  In addition, the Board has found the Veteran to be 
credible.  Therefore, service connection is in order for the 
Veteran's left hip disability.


ORDER

Entitlement to service connection for left hip disability is 
granted.


REMAND

The Veteran is also claiming that he is entitled to service 
connection for right hip disability on a secondary basis.  In 
addition to the amputation discussed above, the Veteran's 
service-connected disabilities include residuals of multiple 
gunshot wounds of the left thigh, synovitis of the right 
knee, and loss of use of the right foot.  

The Veteran was not provided a VA examination and no VA 
medical opinion was obtained in connection with his claimed 
right hip disability.  VA is obliged to provide a VA 
examination or obtain a medical opinion when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another 
service-connected disability, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002); and also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In light of the severe nature of the service-connected 
disabilities of the Veteran's lower extremities, the Board 
has determined that he should be afforded a VA examination to 
determine whether his right hip disability was caused or 
aggravated by his service-connected disabilities

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right hip disability.  

The claims file must be made available to 
and reviewed by the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions as well as 
his subjective history.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

Based on examination results and a review 
of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present right hip disorder 
as to whether there is a 50 percent or 
better probability that the disorder was 
caused or chronically worsened by his 
service-connected disabilities.  The 
rationale for each opinion expressed must 
also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for a right hip disability, to 
include on a secondary basis, in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
time period for response before the case 
is returned to the Board for further 
appellate action.  

By this Remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be handled in an expeditious manner by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


